DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli et al. (Gadepalli) (US 9,338,467 B1) (of record) in view of Kwan et al. (Kwan) (US 2013/0104177 A1).
As to claim 1, Gadepalli discloses a method for processing a multimedia file (Fig. 1A-B, column 3, line 13-37), comprising:
obtaining by processing circuitry of a transcoding device, a slice pre-processing result corresponding to a source slice media file included in a source multimedia file, the slice pre-processing result indicating a storage address of an image area processing result corresponding to the source slice media file, in a pre-processing device (storing log file indicating complexity analysis of frames of the video; column 5, lines 18-43, line 66-column 6, line 38, column 11, line 7-48);
obtaining by the processing circuitry of the transcoding device, the image area processing result corresponding to the source slice media file (column 5, line 18-column 6, line 38, column 11, line 7-48) from the storage address (retrieved from the stored log; column 5, line 31-65); and
processing, by the processing circuitry of the transcoding device, the source slice media file according to the image area processing result, to obtain a processed target slice media file (using the complexity analysis to transcode the video concepts into a target format video; see Fig. 5, 7; column 4, lines 12-26, column 7, line 15-31, column 10, line 64-column 11, line 58).
While Gadepalli discloses a processing device cluster (parallel transcoding workers, 400, shown in Fig. 7; column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-60) and wherein “preprocessing” may be performed in parallel by 
processing devices from the processing device cluster (see Fig. 7-8, parallel transcoding workers generating VCC’ to be used by the next transcoding step; column 5, line 66-column 6, line 38 and column 11, line 7-58), they fail to specifically disclose selecting a pre-processing device from a pre-processing device cluster.
	In an analogous art, Kwan discloses a system for providing real time video processing (Fig. 1, paragraph 15) which will select a pre-processing device from a pre-processing device cluster (selecting a particular video processing unit, 108A-N, including pre-processing module; Fig. 1, 2; 108A-N; paragraph 20-23, 27-28) so as to provide load balancing and parallel processing of video processing requests (paragraph 20-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include selecting a pre-processing device from a pre-processing device cluster, as taught in combination with Kwan, for the typical benefit of providing load balancing and parallel processing of video processing requests.

As to claim 2, Gadepalli and Kwan disclose wherein the method further comprises:
transmitting, by a control device, a slice pre-processing task corresponding to the source slice media file to the pre-processing device (see Gadepalli at column 12, line 49-column 13, line 5 and Kwan at paragraph 20-25, 25-28), the slice pre-processing 

As to claim 3, Gadepalli and Kwan disclose selecting, by the control device, the pre-processing device corresponding to the source slice media file from the pre-processing device cluster, a ratio of a quantity of source slice media files in the source multimedia file to a quantity of pre-processing devices in the pre-processing device cluster being 1 or greater than 1 (see Gadepalli at Fig. 7, plural video “chunks” sent to plural different transcoding workers, column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-60 and Kwan at paragraph 20-25, 25-28).

As to claim 6, Gadepalli and Kwan disclose combining, by the processing circuitry of .he transcoding device, target slice media files respectively corresponding to source slice media files included in the source multimedia file, to obtain a target multimedia file corresponding to the source multimedia file (see Gadepalli at column 6, line 50-60, column 10, line 23-38 and lines 55-60 and Kwan at paragraph 20-25, 25-28); and
transmitting the target multimedia file to a client (see Gadepalli at column 3, lines 19-49 and Kwan at paragraph 20-25, 25-28).

As to claim 7, Gadepalli and Kwan disclose wherein the obtaining the image area processing result includes obtaining the one or more image area processing results corresponding to other source slice media files of the source multimedia file respectively from the one or more other pre-processing devices of the pre-processing device cluster, the one or more other pre-processing devices outputting the one or more image area processing results in parallel (plural parallel video transcoders performing parallel video analysis; see Gadepalli at column 5, lines 18-43, column 3, line 66-column 4, line 11 and column 6, line 42-49 and Kwan at paragraph 20-25, 25-28).

As to claim 8, Gadepalli discloses a method for processing a multimedia file (Fig. 1A-B, column 3, line 13-37), comprising:
obtaining, by processing circuitry of a preprocessing device, a slice preprocessing task corresponding to a source slice media file included in a source multimedia file (storing log file indicating complexity analysis of frames of the video; column 5, lines 18-43, line 66-column 6, line 38, column 11, line 7-48);
obtaining, by the processing circuitry of the preprocessing device, an image area processing result corresponding to the source slice media file according to the slice preprocessing task (column 5, line 18-column 6, line 38, column 11, line 7-48); and
transmitting the image area processing result to a transcoding device in parallel, so that the transcoding device processes the source slice media file according to the image area processing result, to obtain a processed target slice media file in parallel with the processing of the one or more other image area processing results (plural 
While Gadepalli discloses a processing device cluster (parallel transcoding workers, 400, shown in Fig. 7; column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-60) and wherein “preprocessing” may be performed in parallel by the processing device cluster to generating an image processing result obtained in parallel with one or more other image processing results output by one or more other 
processing devices from the processing device cluster (see Fig. 7-8, parallel transcoding workers generating VCC’ to be used by the next transcoding step; column 5, line 66-column 6, line 38 and column 11, line 7-58), they fail to specifically disclose selecting a pre-processing device from a pre-processing device cluster and parallel processing of image area processing results corresponding to one or more other source media files.
	In an analogous art, Kwan discloses a system for providing real time video processing (Fig. 1, paragraph 15) which will select a pre-processing device from a pre-processing device cluster (selecting a particular video processing unit, 108A-N, including pre-processing module; Fig. 1, 2; 108A-N; paragraph 20-23, 27-28) and outputting the results in parallel to transcoding devices to provide parallel processing of image area processing results corresponding to one or more other source media files (plural video processing units for plural video requests, each outputting to a shared pool of workers, Fig. 1, paragraph 18-21) so as to provide load balancing and parallel processing of video processing requests (paragraph 20-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include selecting a pre-processing device from a pre-processing device cluster and parallel processing of image area processing results corresponding to one or more other source media files, as taught in combination with Kwan, for the typical benefit of providing load balancing and parallel processing of video processing requests.

As to claim 9, Gadepalli and Kwan disclose performing, by the processing circuitry of the preprocessing device, key area recognition on a frame image of the source slice media file according to the slice pre-processing task (frame analysis to identify areas of high spatial and temporal motions; see Gadepalli at column 5, line 66-column 6, line 28 and Kwan at paragraph 20-25, 25-28) and storing the image area processing result obtained through the key area recognition (stored in the log file; column 5, line 31-65 and Kwan at paragraph 20-25, 25-28).

As to claim 10, Gadepalli and Kwan disclose obtaining an obtaining request transmitted by the transcoding device, the obtaining request carrying a storage address used for indicating the image area processing result (see Gadepalli at column 5, line 18-column 6, line 38, column 11, line 7-48, retrieved from the stored log; column 5, line 31-65 and Kwan at paragraph 20-25, 25-28); and
transmitting, by processing circuitry of the pre-processing device the image area processing result in the storage address (see Gadepalli at column 5, line 18-column 6, line 38, column 11, line 7-48 and Kwan at paragraph 20-25, 25-28).

As to claim 11, Gadepalli and Kwan disclose determining, by a control device, the pre-processing device corresponding to the source slice media file from the pre-processing device cluster, a ratio of a quantity of source slice media files in the source multimedia file to a quantity of pre-processing devices in the pre-processing device cluster being 1 or greater than 1 (see Gadepalli at Fig. 7, plural video “chunks” sent to plural different transcoding workers, column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-6 and Kwan at paragraph 20-25, 25-280).

As to claim 13 Gadepalli discloses an apparatus for processing a multimedia file (Fig. 1A-B, column 3, line 13-37), comprising
processing circuitry (column 12, line 49-column 13, line 5) configured to:
obtain a slice pre-processing result corresponding to a source slice media file in a source multimedia file, the slice pre-processing result indicating a storage address of an image area processing result corresponding to the source slice media file, in a pre-processing device (storing log file indicating complexity analysis of frames of the video; column 5, lines 18-43, line 66-column 6, line 38, column 11, line 7-48);
obtain the image area processing result corresponding to the source slice media file (column 5, line 18-column 6, line 38, column 11, line 7-48) from the storage address in the pre-processing device (retrieved from the stored log; column 5, line 31-65) in parallel with the processing of the one or more other image area processing results (plural parallel transcoders using the complexity analysis to transcode the video chunks 
process the source slice media file according to the image area processing result, to obtain a processed target slice media file (using the complexity analysis to transcode the video concepts into a target format video; see Fig. 5, 7; column 4, lines 12-26, column 7, line 15-31column 10, line 64-column 11, line 58).
While Gadepalli discloses a processing device cluster (parallel transcoding workers, 400, shown in Fig. 7; column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-60) and wherein “preprocessing” may be performed in parallel by the processing device cluster to generating an image processing result obtained in parallel with one or more other image processing results output by one or more other 
processing devices from the processing device cluster (see Fig. 7-8, parallel transcoding workers generating VCC’ to be used by the next transcoding step; column 5, line 66-column 6, line 38 and column 11, line 7-58), they fail to specifically disclose selecting a pre-processing device from a pre-processing device cluster and parallel processing of image area processing results corresponding to one or more other source media files.
	In an analogous art, Kwan discloses a system for providing real time video processing (Fig. 1, paragraph 15) which will select a pre-processing device from a pre-processing device cluster (selecting a particular video processing unit, 108A-N, including pre-processing module; Fig. 1, 2; 108A-N; paragraph 20-23, 27-28) and outputting the results in parallel to transcoding devices to provide parallel processing of image area processing results corresponding to one or more other source media files 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include selecting a pre-processing device from a pre-processing device cluster and parallel processing of image area processing results corresponding to one or more other source media files, as taught in combination with Kwan, for the typical benefit of providing load balancing and parallel processing of video processing requests.

As to claim 14, Gadepalli and Kwan disclose wherein the image area processing result is obtained by the pre-processing device performing key area recognition on at least one frame image of the source slice media file (frame analysis to identify areas of high spatial and temporal motions; see Gadepalli at column 5, line 66-column 6, line 28 and Kwan at paragraph 20-25, 25-28).

As to claim 15, Gadepalli and Kwan disclose wherein a ratio of a quantity of source slice media files in the source multimedia file to a quantity of pre-processing devices in the pre-processing device cluster being 1 or greater than 1 (see Gadepalli at Fig. 7, plural video “chunks” sent to plural different transcoding workers, column 3, line 66-column 4, line 11, column 4, line 44-67, column 10, lines 44-60 and Kwan at paragraph 20-25, 25-28).



As to claim 19, Gadepalli and Kwan disclose a non-transitory computer-readable storage medium, storing computer-readable instructions, which when executed by processing circuitry of transcoding device (see Gadepalli at column 12, line 49-column 13, line 26), causes the transcoding device to perform the method according to claim 1 (see the rejection of claim 1 above).

As to claim 20, Gadepalli and Kwan disclose a non-transitory computer-readable storage medium, storing computer-readable instructions, which when executed by processing circuitry of a pre-processing device (see Gadepalli at column 12, line 49-column 13, line 26), causes the pre-processing device to perform the method according to claim 8 (as shown in the rejection of claim 8 above).

Claims 4-5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gadepalli and Kwan and further in view of Raveendran et al. (Raveendran) (US 2012/0314948 A1) (of record).
As to claims 4, 17, while Gadepalli discloses wherein the processing comprises: obtaining by the processing circuitry of the transcoding device, a key area in a frame image included in the source slice media file according to the image area processing result (frame and block level analysis determining areas of high spatial and temporal motion; column 5, lines 18-43 and column 5, line 66-column 6, line 28), and transcoding the media file to achieve a target bitrate (column 11, lines 1-6),
they fails to specifically disclose performing a first operation on the key area and performing a second operation on areas of the frame image other than the key area, the first operation and the second operation being different operations.
	In an analogous art, Raveendran discloses a content distribution system (Fig. 5; paragraph 7, 46) which will process a source video to identify a key area in a frame image included in the source video (identifying ROI within the frame; paragraph 46-48) and perform a first operation on the key area and perform a second operation on areas of the frame image other than the key area, the first operation and the second operation being different operations (areas outside the ROI encoded at a lower rate/quality to reduce Fig. 7, 8; paragraph 56-67) so as to decrease transmission overhead (paragraph 51, 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadepalli’s system to include performing a first operation on the key area and performing a second operation on areas of the frame 

As to claims 5, 18, Gadepalli, Kwan and Raveendran disclose performing, by the processing circuitry of the transcoding device, an encoding processing operation on the key area according to a first bit rate (see Gadepalli at column 4, lines 16-21 and Raveendran at paragraph 58-66); and performing, by the processing circuitry of the transcoding device, the encoding processing operation on the areas of the frame image other than the key area according to a second bit rate, the first bit rate being greater than the second bit rate (see Gadepalli at column 4, lines 16-21 and Raveendran at paragraph 58-66).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424